Citation Nr: 0636745	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-29 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C. § 1151.

2.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

3.  Entitlement to DIC benefits under the provisions of 38 
U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to April 
1944.  He died in July 2000 at age 85.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 2000 and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Milwaukee, Wisconsin (the RO).  

Procedural history

In August 2000, the RO received the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  A rating decision dated 
later that same month denied the claims, and the appellant 
duly perfected an appeal.

The appellant subsequently submitted a claim for DIC benefits 
under the provisions of 38 U.S.C.A. § 1151 in August 2001, 
essentially alleging that the veteran's death was the result 
of negligence on the part of his VA caregivers.  That claim 
was denied in a July 2002 rating decision.  The appellant 
duly perfected an appeal as to that issue also.

The appellant provided testimony at a personal hearing at the 
RO in March 2005.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

The record reflects that a motion to advance this case on the 
docket was filed on the on the appellant's behalf by her 
representative in July 2006.  Taking into consideration the 
appellant's advanced age, her motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).

The appellant failed to report for hearing which was 
scheduled to be conducted before a Veterans Law Judge in 
October 2006.  To the Board's knowledge, the appellant has 
offered no explanation as to why she was unable to appear and 
she has since made no request for another hearing.  
Accordingly, the Board will proceed to a decision on this 
appeal as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2006) [failure to appear for a 
scheduled hearing is treated as a withdrawal of the 
claimant's request for a hearing].  

Clarification of issues on appeal

The RO has certified two of the issues on appeal as whether 
new and material evidence has been received which is 
sufficient to reopen the appellant's claim of service 
connection for the cause of the veteran's death and her claim 
for DIC benefits under the provisions of 38 U.S.C.A. § 1318.  
Several recent supplemental statements of the case (SSOCs) 
have framed the appellant's claims in this manner.  The 
Board, however, disagrees with the RO's characterization of 
these issues.  

New and material evidence is required to reopen a claim only 
were there is a prior final denial.  See 38 C.F.R. §§ 3.156, 
20.1003 (2006).  After reviewing the procedural record in the 
instant case, the Board finds that there was no prior final 
denial of the two aforementioned claims which would trigger 
the provisions of 38 C.F.R. § 3.156 which require the 
submission of new and material evidence before finally-denied 
claims can be reconsidered.

The appellant claim for service connection for the cause of 
the veteran's death and her claim for DIC benefits under 
38 U.S.C.A. § 1318 were initially denied by the RO in an 
August 2000 rating decision.  She was notified of that 
decision by way of a letter from the RO dated October 5, 
2000.  A timely notice of disagreement was thereafter filed 
by the appellant in August 2001.  See VA Form 21-4138, 
received August 17, 2001.  A statement of the case (SOC) was 
not issued until February 2003.  Only days after the SOC was 
mailed to the appellant, she forwarded the RO a letter 
requesting review of the case by a Decision Review Officer 
(DRO).  The Board believes this correspondence serves as a 
substantive appeal regarding the service connection and 
§ 1318 issues because by requesting additional review of her 
claim by a DRO, the appellant indicated her dissatisfaction 
with the previous denials and a desire for additional 
appellate review.  

In any event, following receipt of this correspondence from 
the appellant, the RO issued an SSOC in July 2003 which 
included each of the aforementioned issues.  This action 
arguably could have led the appellant to believe that she had 
in fact perfected an appeal of these issues.  As such, even 
assuming the appellant's DRO request did not perfect her 
appeal, an argument can be made that the issuance of an SSOC 
by the RO following submission of the DRO request equitably 
tolled the time for filing a substantive appeal.  Cf. Bailey 
v. West, 160 F.3d 1360, 1365 (Fed. Cir 1998), [holding that 
equitable tolling was appropriate when a claimant was misled 
or induced by VA into allowing a filing deadline to pass]. 

Accordingly, the Board will proceed to adjudicate the service 
connection and § 1318 issues on the merits without regard to 
the predicate issue of whether new and material evidence has 
been received.  Because these issues were in fact adjudicated 
by the RO on the merits, and because the appellant has been 
accorded ample opportunity to present evidence and argument 
concerning the merits of her claims, and she in fact has 
submitted such evidence and argument, there is no prejudice 
in the Board's so doing.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in a decision a question 
that has not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice and 
opportunity to respond and, if not, whether the claimant will 
be prejudiced thereby].

Representation

In November 2001 the appellant designated Disabled American 
Veterans (DAV) as her accredited representative.  DAV has 
ably represented her throughout the course of this appeal, 
and most recently filed an Appellant's Brief in October 2006.

In May 2006, the appellant without explanation attempted to 
designate Veterans of Foreign Wars of the United States (VFW) 
as her representative.  In an October communication to the 
Board, VFW specifically and unequivocally declined to 
represent the appellant, noting that it had never represented 
the appellant and that its policies prevented it from doing 
so.

The appellant's purported designation of VFW as her 
representative is accordingly a nullity.  DAV remains her 
representative.  Because the appellant appears to have been 
well served by DAV, because she has indicated no specific 
dissatisfaction with DAV, and because the appellant has 
specifically requested that her case be handled in an 
expeditious fashion, the Board does not believe that any 
effort should be made to determine whether she wants to 
designate yet another representative. 

 
FINDINGS OF FACT

1.  The veteran died in July 2000 at age 85.  The sole cause 
of death listed on the death certificate was prostate cancer.  

2.  A preponderance of the medical evidence supports a 
conclusion that the veteran's death was not caused by VA 
medical treatment, and specifically not by carelessness, 
negligence, lack of proper skill, and error in judgment on 
the part of VA in furnishing treatment to the veteran.

3.  At the time of the veteran's death, he was service 
connected for right knee degenerative joint disease, 
evaluated as 30 percent disabling; left knee degenerative 
joint disease, also evaluated as 30 percent disabling; and an 
inguinal hernia, evaluated as noncompensably disabling.  He 
was also in receipt of a total disability rating based upon 
individual unemployability (TDIU), effective June 6, 1997.

4.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's death was 
unrelated to his military service.

5.  Under VA rating decisions made during the veteran's 
lifetime, he did not have a disability that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding his death.  He was not a former 
prisoner of war, and died more than 5 years after his 
separation from service.


CONCLUSIONS OF LAW

1.  Compensation under the provisions of 38 U.S.C. § 1151 for 
the cause of the veteran's death is not warranted.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).

2.  Service connection for the cause of the veteran's death 
under 38 U.S.C. § 1310 is not warranted.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2006).

3.  The criteria for DIC under the provisions of 38 U.S.C. § 
1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the 
veteran's death and/or entitlement to DIC benefits.  She has 
advanced several distinct theories of entitlement.  First, 
she contends that a multitude of errors by the veteran's VA 
caregivers (which will be chronicled in greater detail below) 
led to the veteran's death from prostate caner.  
She alternatively contends that the veteran's service-
connected knee disabilities led to such an overall state of 
debility that he was unable to recover from prostate cancer.  
Finally, the appellant appears to contend that the veteran's 
service-connected knee disabilities were themselves the cause 
of his demise.  

In the interest of clarity, the Board will review the 
applicable law and regulations, describe the factual 
background of this case, and then proceed to separately 
analyze the claims and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the appellant in January 2002 and December 2003 which 
were specifically intended to address the requirements of the 
VCAA.  The January 2002 letter from the RO specifically 
notified the appellant that "[e]ntitlement to compensation 
may be established under 38 U.S.C. § 1151 when it is 
determined that there is additional disability or death 
resulting from a disease or injury, or an aggravation of an 
existing disease or injury, suffered as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination.  Compensation may not be payable for the 
necessary consequences of medical or surgical treatment or 
examination."  The December 2003 letter also advised the 
appellant that to "support a claim for [DIC] benefits, the 
evidence must show . . . [t]he veteran died from a service-
related injury or disease, OR [that t]he veteran died from a 
non service-related injury or disease and was receiving, or 
was entitled to receive, VA compensation for service-
connected disability that was rated totally disabling . . . 
for at least 10 years immediately before death" (emphasis in 
original). 

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the December 
2003 VCAA letter, the appellant was informed that:

VA is responsible for obtaining relevant records from 
any Federal agency.  This may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the 
Social Security Administration.  We will obtain medical 
records from a VA facility, if you give us the location 
and dates of treatment.

(emphasis in original).

The December 2003 letter further advised the appellant that:

Our your behalf, VA will make reasonable efforts to 
obtain relevant records not held by a Federal agency.  
This may include records from State or local 
governments, private doctors and hospitals, and current 
or former employers.  We will request private treatment 
records, if you complete a release form.  We will obtain 
medical records from a VA facility, if you give us the 
location and dates of treatment.  We will ask for 
statements from persons who have knowledge of the 
claimed condition(s), if you provide complete names and 
mailing addresses.

(emphasis as in original).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The December 2003 letter notified the appellant that she 
"must give us enough information about your records so that 
we can request them from the person or agency who has them . 
. . [i]t is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency."  More specifically, the 
December 2003 letter instructed the appellant that if "you 
prefer we obtain private treatment records on your behalf, 
please complete, sign, and return to us the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
[VA].  You must provide us with the complete name and mailing 
address of the doctor(s), clinic(s), and hospital(s), and the 
approximate date(s) of treatment." 

Finally, the RO must request that the claimant provide any 
evidence in his or her possession pertaining to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006).  A letter sent to the appellant from the RO in June 
2006 informed her that "[i]f you have any information or 
evidence that you have not previously told us about or given 
to us . . . please tell us or give us that evidence as soon 
as possible."  This request complies with the requirements 
of 38 C.F.R. 
§ 3.159 (b) in that it informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the appellant was not 
provided notice of the VCAA prior to the initial adjudication 
of her claims.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the appellant was provided with VCAA notice 
via the January 2002 and December 2003 VCAA letters.  Her 
claims were then readjudicated in the March 2006 SSOC, after 
she was provided with the opportunity to submit evidence and 
argument in support of her claims and to respond to the VCAA 
notice(s).  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the appellant in 
proceeding to consider her claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the appellant received such notice and was given the 
opportunity to respond.  The appellant and her representative 
have pointed to no prejudice resulting from the timing of the 
VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Element (4) is also inapplicable in a case such as this where 
the veteran is deceased.  Moreover, element (5), effective 
date, is rendered moot via the RO's (and the Board's) denial 
of service connection for the cause of the veteran's death 
and entitlement to DIC benefits under 38 U.S.C.A. § 1151 and 
38 U.S.C.A. § 1318.  In other words, any lack advisement as 
to that element is meaningless, because an effective date is 
not, and cannot be, assigned in the absence of service 
connection for the cause of the veteran's death or the award 
of DIC benefits.  The appellant's claims were denied based on 
element (3), the relationship between the veteran's death and 
either VA treatment or military service.  As explained above, 
the appellant has received proper VCAA notice as to her 
obligations, and those of VA, with respect to this crucial 
element.  The appellant was sent a letter by the RO in June 
2006 addressing the type of evidence needed to substantiate 
the earliest possible effective date in any event.

Thus, there is no prejudice to the appellant in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
appellant was notified properly of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal have been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, 
voluminous VA and private treatment records (including the 
veteran's terminal hospitalization records), the reports of 
multiple VA examinations of the veteran before his death, an 
opinion from D.A., M.D regarding the circumstances of the 
veteran's death, and statements from various family members 
of the veteran.  

The appellant's representative has argued that the duty to 
assist requires VA to determine if there were" medical 
quality assurance" records, and to obtain and consider such 
records.  However, the representative did not explicitly 
state that such "medical quality assurance" records 
actually existed, or that if such records existed they would 
pertain to the veteran's case.  

Crucially, neither the appellant or her representative have 
indicated that any complaint was made concerning the quality 
of care provided to the veteran at the VA medical facility, 
nor have they supplied any basis for the Board to believe 
that any records pertinent to this case were generated aside 
from those now in the file, which are many hundreds of pages 
in length. 

The Court has held on numerous occasions that the duty to 
assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  See Counts v. Brown, 6 
Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  Remand of the case to obtain records which 
evidently do not exist is therefore not required.  [Medical 
quality assurance records are protected from disclosure by 
38 U.S.C.A. § 5705(a) in any event.]    

The Board additionally observes that it appears to be 
incongruous for the appellant to request that her case be 
advanced on the Board's docket and then request a remand, 
with attendant delay, on the flimsiest of pretexts. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claims, and was given 
the opportunity to present testimony at a personal hearing if 
she so desired.  As noted in the Introduction, the appellant 
failed, without explanation, to report for a scheduled 
October 2006 Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

As noted above, the appellant has set forth three separate 
general theories of entitlement, involving 38 U.S.C.. 
§§ 1151, 1310 and 1318, respectively (as well as various sub-
theories).  The Board will address each of these in turn. 

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151.

Pertinent Law and Regulations

38 U.S.C.A. § 1151

38 U.S.CA. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  

In this case, the appellant filed her § 1151 claim in August 
2001.  Accordingly, the post October 1, 1997 version of the 
law and regulations must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997 must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

In pertinent part, 38 U.S.C.A. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was- (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997, were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004) [codified as amended at 3.361].  Those 
regulations largely implemented the provisions of 38 U.S.C.A. 
§ 1151.  
Although the record reveals that the RO did not consider the 
appellant's claim under 38 C.F.R. § 3.361, the Board notes 
that this new regulation codified the existing statutory 
provisions of 38 U.S.C.A. § 1151, which the RO did consider, 
and that the regulation is in no way liberalizing or 
significantly different from the statutory standard 
considered in the adjudication of the appellant's claim.  
Therefore, the Board finds the appellant is not prejudiced by 
this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additional disability

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2006).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2006).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2006).

Carelessness, negligence, etc.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2006).



Foreseeability

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2006).

Analysis

As alluded to above, the appellant has forwarded numerous 
theories regarding the cause of the veteran's demise.  
Several theories assert that the veteran's death was caused 
by (or at least hastened by) negligence on the part of his VA 
caregivers.  
The appellant contends that the veteran's VA physicians 
failed to timely diagnose and treat his fatal prostate 
cancer.  She essentially argues that had the disease been 
detected earlier, or treated more aggressively sooner, the 
veteran's death could have been avoided.  In this regard, she 
further contends that VA cancelled or postponed prostatectomy 
surgery on several occasions, and that such delay led to 
metastasis and death.  The appellant notes that the veteran's 
medications were changed only days before his death, and 
theorizes that such action somehow hastened his demise.  
Finally, the appellant asserts that a fall the veteran 
suffered while an inpatient at a VA hospital led to serious 
injury which in turn led to overall debility and death.  

The question of whether the veteran's death was the result of 
VA treatment (or lack thereof) is essentially medical in 
nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Similarly, 
the appellant's own lay opinions concerning medical matters 
are not competent and are entitled to no weight of probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

There is of record a competent medical opinion addressing 
each of the etiological theories outlined above, that of 
D.A., M.D.  Dr. D.A. determined that the veteran's death was 
not caused by any action or inaction on the part of the 
veteran's VA physicians and was not the product of negligence 
on the part of VA.  No contradictory medical opinion is of 
record.  

With regard to the appellant's argument that the veteran's 
prostate cancer was not timely diagnosed or treated 
aggressively enough once diagnosed, Dr. D.A. unequivocally 
asserted that such was not the case.  Dr. D.A. noted that at 
the time the veteran first started noticing urinary symptoms, 
he was well into his eighties.  Dr. D.A. indicated that the 
standard of care does not dictate that elderly males with 
significant co-morbidities, such as the veteran (who was also 
diagnosed with ischemic heart disease, congestive heart 
failure, ulcerative colitis, and chronic obstructive 
pulmonary disease) be screened for prostate cancer.  Dr D.A. 
explained that it is generally recommended that elderly males 
such as the veteran not be screened because prostate cancer 
is a slow-growing malignancy which would unlikely impact the 
overall life span.  Thus, Dr. D.A. opined that VA was not 
negligent in failing to screen a man advanced age, such as 
the veteran, for prostate cancer.

In any event, the veteran did not first begin to experience 
urinary symptoms until January 1997 (a December 1996 
admission note explicitly states that the veteran had no 
urinary symptoms).  At that time, a prostate specific antigen 
(PSA) test reflected a reading of 37.  Given this extremely 
high reading, Dr. D.A. opined that the veteran had prostate 
cancer, and that such was likely advanced and metastic, as 
early as January 1997.  Although an actual prostate cancer 
diagnosis was not made until early 1998, Dr. D.A. concluded 
that the veteran's urologists knew the veteran was suffering 
from the disease because they recommended hormonal therapy 
(which is used for symptom relief, although not curative, for 
prostate cancer).  
Dr. D.A. further explained that more aggressive treatment was 
not indicated, as the veteran's age and co-morbidities ruled 
out surgical procedures.  Prostate surgery, Dr. D.A. 
contends, would not have been offered in any event because 
the veteran's prostate cancer was likely metastic as early as 
January 1997.  Thus, according to Dr. D.A., such procedures 
would not have been curative or changed the eventual outcome.

Dr. D.A. also rejected the appellant's contention that the 
veteran was offered a prostatectomy, and that delays and/or 
cancellations of this procedure led the veteran's cancer to 
metastasize.  He specifically pointed out that prostatectomy 
was never discussed in the urology treatment notes, and that, 
as outlined above, such procedure would have been ill-advised 
given the veteran's age, co-morbidities, and the advanced 
stage of the cancer as early as January 1997.  Indeed, the 
only surgical procedures mentioned in the treatment records 
are the February 1998 biopsy and possible castration (Dr. 
D.A. noted that the latter would not have been curative in 
any event).  Moreover, Dr. D.A. noted that prostate cancer is 
a slow-growing malignancy which would not have gone from 
being localized to widely metastic in only a year (the length 
of the alleged delays).  According to Dr. D.A., hormonal 
therapy was the only viable treatment option as early as 
1997, and such was offered to the veteran.

In this connection, in adjudicating a claim the Board is 
charged with the duty to assess the credibility and weight 
given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in 
Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), 
the United States Court of Appeals for the Federal Circuit, 
citing its decision in Madden, recognized that that Board had 
inherent fact-finding ability. 

Here, the Board places greater weight on the VA medical 
records, which as noted by Dr. D.A. do not indicate that 
prostate surgery was offered as an option, that it does on 
the recollections of the appellant, which are to the effect 
that such was offered and somehow never performed because of 
VA incompetence.  Not only may the appellant's recollections 
be dimmed with time, but her self-interest may have colored 
them.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[VA cannot ignore a claimant's testimony simply because the 
claimant is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

Dr. D.A. further rejected the appellant's arguments that 
medication changes in the final days of the veteran's life 
hastened death or that his inpatient fall contributed to 
death.  As to the medication issue, Dr. D.A. pointed out that 
the only medication change immediately prior to the veteran's 
death was the discontinuance of acetaminophen.  He was placed 
on morphine suppositories for pain management in the weeks 
preceding death.  Dr. D.A. noted that changes to more 
powerful painkillers, such as those in the veteran's case, 
are often made with terminal patients to promote comfort and 
pain relief in the waning hours of life and are by no means 
indicative of negligence.  

Finally, Dr. D.A. noted that while the veteran did fall while 
receiving inpatient treatment in February 2000, such was not 
a causative factor in his death.  X-rays taken shortly after 
the fall showed no evidence of fracture.  Only osteoblastic 
disease was found.  In any event, treatment records note that 
the veteran had fallen a number of times at his home, and 
that neither these falls nor the one in VA care led to any 
acute decline.  Indeed, some two months later inpatient 
treatment notes reveal that the veteran was able to move to 
from his bed to wheelchair with standby assist only.  
Overall, Dr. D.A. concluded that the appellant's fall in no 
way caused or accelerated death.  Such conclusion appears to 
be supported by the veteran's death certificate, which lists 
prostate cancer as the sole cause of death.  
A musculoskeletal condition was not mentioned as a 
contributing factor. 

It is clear, too, that the veteran's death was not an event 
which was not reasonably foreseeable.  The opinion of Dr. 
D.A., as well as the contemporaneous medical evidence of 
record, makes it clear that the veteran died at age 85 due to 
metastatic prostate cancer, which was clearly identified as 
such.  Unfortunately, due to the veteran's age and the 
advanced state of the disease at the time it was identified, 
it was refractory to treatment.  Dr. D.A. opinion makes this 
clear.  Thus, the veteran's death was foreseeable.    

In summary, Dr. D.A. concluded that the veteran's prostate 
cancer was advanced and metastic at the time he began 
experiencing urinary symptoms.  Thus, aggressive curative 
treatment options such as prostatectomy surgery were 
unavailable.  Diagnosis prior to the onset of urinary 
symptoms was unlikely, as prostate cancer screening of 
elderly males with multiple co-morbidities, such as the 
veteran, is typically not recommended.  Medication changes, 
any perceived delay in treatment, or an inpatient fall did 
not contribute to or hasten the veteran's demise.  As Dr. 
D.A. clearly explained, by the time the veteran began having 
symptoms, his cancer was advanced and metastic.  He was thus 
terminal at this point, with only palliative care being 
appropriate.  Thus, Dr. D.A. concluded that the veteran's 
death was not caused by his VA caregivers or any alleged 
negligence on their part.  Again, no contradictory medical 
opinion is of record.

The only other evidence in the claims file serving to link 
the veteran's death to VA treatment are the appellant's own 
statements and those of her children (which essentially 
reiterate the appellant's arguments).  As noted above, it is 
now well settled, that lay persons without medical training, 
such as the appellant and her children, are not qualified to 
render medical opinions regarding matters such as the cause 
of death or appropriateness of treatment, which call for 
specialized medical knowledge.  See Espiritu, supra.  The 
appellant's statements and those of her children are 
accordingly lacking in probative value and do not constitute 
competent medical opinions.  

The Board additionally observes that the appellant has been 
accorded ample opportunity to provided competent medical 
evidence in support of her claim.  
She has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim of 
entitlement to VA benefits].

Because a preponderance of the evidence supports a conclusion 
that the veteran's death was not caused by VA medical 
treatment, the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1151.  The appeal is accordingly denied.

2.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.

Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2006); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2006).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2006).



Analysis

The appellant does not appear to contend that the veteran's 
prostate cancer had its genesis during service or within the 
initial post-service year.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).  She also does not appear to contend that the 
veteran's fatal prostate cancer is the consequence of some 
in-service event.  
The veteran's service medical records do not support such a 
conclusion in any event.  Indeed, the record indicates that 
the veteran was first diagnosed and treated for prostate 
cancer over 50 years after his period of active duty.

At the time of the veteran's death, he was service connected 
for right knee degenerative joint disease, evaluated as 30 
percent disabling; left knee degenerative joint disease, also 
evaluated as 30 percent disabling; and an inguinal hernia, 
evaluated as noncompensably disabling.

The appellant contends that the veteran's death was the 
either the direct result of his service-connected bilateral 
knee disability or that the knee disability left him in such 
an overall debilitated state that he was unable to recover 
from the effects of prostate cancer.  She has submitted no 
competent medical evidence to support such propositions.  

[The appellant does not appear to contend that the service-
connected inguinal hernia residuals caused his death, and the 
medical evidence of record does not so much as hint that such 
is the case.]  

There are two key pieces of medical evidence in the record 
which indicate that the veteran's death was unrelated to his 
bilateral knee disability, or to the inguinal hernia 
residuals.  First, the veteran's death certificate lists 
prostate cancer as the sole cause of death.  Bilateral knee 
arthritis was not listed as a contributing condition (a space 
was provided on the death certificate to list contributing 
conditions - it was left blank).  The death certificate was 
signed by a medical doctor and as such constitutes a 
competent medical opinion.  

[It appears that the appellant and her children lobbied 
various VA physicians who treated the veteran, including the 
physician who signed the death certificate, to amend the same 
to include bilateral knee arthritis as a contributing cause 
of death.  All such physicians refused.]

Dr. D.A.'s opinion also appears to indicate that the 
veteran's death was wholly unrelated to his bilateral knee 
condition.  Dr. D.A. pointed only to the veteran's widely 
metastic prostate cancer as the cause of his demise.  He 
further indicated that musculoskeletal disability played no 
significant role in the veteran's death.  Dr. D.A. 
specifically noted that the veteran's prostate cancer was 
advanced, metastic, and incurable by 1997 and that 
musculoskeletal debility (including any perceived ill effects 
from the February 2000 fall) did nothing to change the 
natural result of the veteran's cancer.  In essence, Dr. D.A. 
concluded that the veteran's prostate cancer was the 
overwhelming cause of death, and that the service-connected 
musculoskeletal maladies played no role in the death.

No competent medical opinion of record contends otherwise.  
As with the § 1151 claim, the only evidence of record serving 
to link the veteran's death with his service-connected 
bilateral knee condition are the appellant's own statements 
and those of her children.  As explained above, however, lay 
persons without medical training are not qualified to render 
medical opinions regarding the cause of death.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  The 
appellant's statements and those of her children are 
accordingly lacking in probative value and do not constitute 
competent medical opinions.  The Board places greater weight 
of probative value on the opinions of Dr. D.A. and the 
physician who signed the death certificate than it does on 
the lay statements made by the appellant.  

A preponderance of the medical evidence supports thus a 
conclusion that the veteran's death was unrelated to his 
service-connected disabilities and was instead the result of 
advanced prostate cancer which had its onset over a half 
century after the veteran's discharge from service.  Service 
connection for the cause of the veteran's death is therefore 
not warranted, and the benefit sought on appeal is denied.

3.  Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318.

Pertinent Law and Regulations

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318 (West 2002).

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C.A. § 
1318 in response to the Federal Circuit's decision in 
National Organization of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) [NOVA I].  
The stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.  Based on 
subsequent VA rulemaking, the Federal Circuit decided 
National Organization of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) [NOVA 
II].  In NOVA II, the Federal Circuit revised the stay order 
imposed in NOVA I.  The Federal Circuit held that VA could 
properly construe the "entitle to receive" language of 38 
U.S.C.A. § 1318 to bar the filing of new claims, i.e., 
"hypothetical entitlement" claims, in which no claim was 
filed during the veteran's lifetime or where a claim had been 
denied and was not subject to reopening.

Thus, under current VA regulations the term "entitled to 
receive" means that at the time of his or her death a 
veteran had service-connected disability rated as totally 
disabling but was not receiving compensation because of one 
of the stated reasons shown in the regulation.  See 38 
U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2006).

Analysis

As discussed above, in order for DIC benefits to be awarded 
to the appellant under the provisions of 38 U.S.C.A. § 1318, 
it must be established that the veteran received or was 
entitled to receive compensation for a service-connected 
disability at the rate of 100 percent for a period of 10 
years immediately preceding his death.  [The veteran was not 
a former prisoner of war and was not continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty, which was in 
1944, so those parts of § 1318 are clearly not applicable.]

According to 38 C.F.R. § 3.22 (2006), the veteran must have 
been receiving, or entitled to receive, compensation benefits 
at the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by 
showing "hypothetical" entitlement.  See NOVA I, supra, 260 
F.3d at 1365.

At the time of the veteran's death, he was service connected 
for right knee degenerative joint disease, evaluated as 30 
percent disabling; left knee degenerative joint disease, also 
evaluated as 30 percent disabling; and an inguinal hernia, 
evaluated as noncompensably disabling.  He was also in 
receipt of TDIU, effective June 6, 1997.  Hence, the 
veteran's total disability rating was in effect for slightly 
over three years immediately prior to his death, well short 
of the 10 year period required under 38 U.S.C.A. § 1318(b).  
Therefore, the appellant is not eligible for DIC benefits 
under § 1318(b) on the grounds that the veteran had not 
actually been in receipt of, or actually established 
entitlement to, a total rating for 10 years prior to his 
death.  38 C.F.R. § 3.22 (2006).

The appellant has argued that because the veteran had been in 
receipt of Social Security (SSA) benefits for unemployability 
as early as 1990, he therefore met the 10-year requirement.  
Such contention is without merit.  Section 1318 and its 
implementing regulations require that a veteran be rated at 
the 100 percent level by VA for a minimum of 10 years prior 
to death (or at least be in receipt of TDIU, as assigned by 
VA, for a 10-year period).  Determinations by other 
government agencies, to include SSA, are immaterial for this 
purpose.  

In the instant case, the effective date assigned by VA for 
TDIU prior to the veteran's death was June 6, 1997.  This is 
the critical date the Board must use in its analysis, 
notwithstanding any finding of unemployability by the SSA 
several years earlier.  Because the veteran died slightly 
over three years following the effective date of TDIU as 
assigned by VA, the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318.

The Board must also address the question of whether the 
veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  According to the only 
subsection of 38 C.F.R. § 3.22 potentially applicable in this 
case (the other subsections of the regulation involve other 
circumstances inapplicable here such as the withholding or 
waiver of payment) "entitled to receive" means that, at the 
time of death, the veteran had service-connected disability 
rated totally disabling by VA but was not receiving 
compensation because the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error in a VA decision concerning 
the issue of disability evaluation or effective date.  See 38 
C.F.R. § 3.22(b)(3) (2006).

In this case, there is no specific contention that any of the 
RO's rating decisions, including a December 1998 rating 
decision that granted TDIU effective June 6, 1997, were 
clearly and unmistakably erroneous.

In short, the veteran was not rated by VA as totally disabled 
for a continuous period of at least 10 years immediately 
preceding his death, or for five years following discharge 
from service.  See 38 U.S.C.A. § 1318(b) (West 2002).  Thus, 
there is no legal basis for entitlement to DIC under 38 
U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) [in a case where the law and not the evidence is 
dispositive, a claim must be denied because of the absence of 
legal merit or the lack of entitlement under the law].






	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to compensation for the cause of the veteran's 
death under 38 U.S.C.A. § 1151 is denied.

Service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C. § 1310 is denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


